Title: To James Madison from Thomas M. Corby, 17 March 1813
From: Corby, Thomas M.
To: Madison, James


Washington March 17th 1813
The petishon of Thos M Corby respectfully Sheweth That your petishoner is a Seafaring man a Citeyson of the Borrough of Norfolk Virgina at the Comencement of the war was Desiareous of Velentearing his Servises in the Navey and was reckemended to the heads of Department by Mr Blacklidge a member of Congress from North Carolina after waiting nine months my friends in Norfolk advised me to Come on in purson a few Days Since i waited on the Seccetary Mr Joanes with letters of Reckemendation from three of the moast Respectable Citeysons of that Borrough accompeneyed with one from Thos Newton Esqr on my entering the office Mr Joanes abruptly observed there was no vacancy and with Drew wounded as my feelings ware i waited his return and requested a Situation in the frigate adams but was answered in the Same maner your petishoner has had a number of licanced Ships offered him for lisbon and Cadis but Despised being Conserned in a trade So Disonerable to the american flag and So Derogateary to the intrust and hapeyness of our Countrey in Consequence of this he has bin Some time out of bisness and not knowing that Congress had risen was only furnished with the means to Come to Washington and is now among Strangers and Destitute of the means of returning to his familey the Desperate and Disagreeable Situation in wich i am placed has induced me to take this liberty a vew of wich i hope will be to your Honner a Suffishant apoligey and Should your Honner feel Despoased to Extend your benevelance in asisting him to acomplish So Desiarable an end your petishoner will Ever pray for &c
Thos M Corby
